Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2021 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Withdrawn Rejections
The rejection of claims 1, 8 and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17176527 [herein '527) in Non-Final Rejection filed 2/26/2021 is withdrawn because a Terminal Disclaimer was filed 4/15/2021 (Approved 4/15/2021).

Rejoinder-Election/Restrictions
Claims 1, 8 and 11 are directed to an allowable product. Claims 4-7, 9 and 10 are species previously withdrawn from consideration as a result of a restriction requirement. As Claims 4-7,9 and 10 have all the limitations of the allowable base claim 1 and further limit base claim 1 the election of species requirement as it relates to Claims 4-7,9 and 10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been cancelled or rejoined, the restriction requirement as set forth in the Office action mailed on August 13, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The teachings of Mu et al (US 20110073126), Liu (US 20050053567) and Tan et al (US20150004115) fail to make obvious the ratio acrylates/VA copolymer to acrylates copolymer that is 16:1 to 20:1 to provide a single phase, transfer-resistant, aqueous adhesive composition as instantly claimed in the Claim Set filed 2/16/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619
 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626